Appeal by defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered November 2, 1981, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
*485Judgment affirmed.
Defendant’s contention that the court erred in failing to order a competency hearing pursuant to CPL 730.30 is without merit. Both psychiatrists who examined defendant found him competent to stand trial, and neither defense counsel nor the District Attorney moved for a hearing. It was thus within the trial court’s discretion whether to conduct a hearing (CPL 730.30 [2]). Although the examination and presentence reports revealed that defendant was mildly retarded and suffered from significant psychiatric disorders, nothing in these reports or in the record casts doubt upon the conclusion of the examining physicians that defendant was fit to stand trial. It was therefore not an abuse of discretion for the trial court to proceed without a competency hearing. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.